Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 2 through 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to because Figure 1 appears to be inaccurate. The Figure depicts an arrow output from the created pseudo-cell information [S140] as input to logic synthesis [S210].  However, this appears to contradict what is disclosed. As an example, Figure 15 depicts a first cell library apparatus [51] as input to logic synthesis [S210], etc. The specification describes created pseudo-cell information as registered in a second cell library apparatus [for example, see page 17, lines 24-25], and particular steps performed using the pseudo-cell information [for example, see page 20, lines 2-13].  See, also, the objection to the specification below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of modifies as recited in claims 9 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 17 is described in the specification as providing this subject matter yet it is not depicted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The disclosure is objected to because of the following informalities: following the objection to Figure 1 presented above, it appears that the description of the subject matter may be inaccurate. For example, page 20, lines 2-13, describe the timing optimizations depicted in Figure 1 performed using pseudo-cell information. This description contradicts what is depicted in Figure 1 as mentioned above. Also, the subsequent subject matter is disclosed to be executed by controlling with a control program having an equivalent algorithm as depicted in Figure 1. This is particularly pertinent to the claim language in claims 19-20. However, it is not clear that this can be appropriate considering the discrepancies of the described subject matter.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Taking claim 1 as exemplary of claims 1, 10 and 19-20, the claim language is a little confusing, thus rendering the boundaries of claim scope unclear. Although cell library information, pins and wires are understood to relate to design of a semiconductor integrated circuit, the antecedent basis of claimed features is vague. For example, how are these particular features obtained with respect to pseudo-cell information and creation? Are pins set by synthesis, placement, or routing? The terms “by using”  or “employing” do not actually describe the performance of the associated features, but rather merely an intention of use that does not define a clear boundary of scope. Furthermore, perhaps the feature “reflecting degree of difficulty” is intended to broadly describe features which are disclosed to be essential for creating pseudo-cell information, please see the remarks for claim 2 below. Regarding claims 19-20, while it is clear that the information is registered in a cell library apparatus, the indefiniteness and omission of essential subject matter of similarly claimed features follows. Thus, the claims are broad, vague and indefinite.
As per claim 2, the claim is written as a wherein clause. This language is confusing because it is not clear what is being further limited, particularly in terms of the vague antecedent basis of features as mentioned above. As per claim 11, it is clear that the pseudo-cell information creation unit is being further limited. However, it seems that the present features are essential to the pseudo-cell information recited in claim 1, the pseudo-cell information creation unit recited in claim 10, at least as described by the specification for figures 1 and 14. Thus, the claims are incomplete, vague and indefinite.
As per claims 4-5, 13-14, there is no antecedent basis for “pin accessible positions” and “pin costs” thus rendering the claim vague and indefinite. The boundaries of claim scope for the feature “for each of the pins” [claim 4] is confusing, given the reasoning in claim 1 above. Also, “routs” is misspelled [claims 5 and 14].

The following rejections are based on the examiner’s best and broadest reasonable interpretation of the claims in view of the indefiniteness identified above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. [“On Benchmarking Pin Access for Nanotechnology Standard Cells”].

creating pseudo-cell information for cells included in cell library information by using a pseudo-cell information creation unit, the pseudo-cell information reflecting degree of difficulty of pin access that connects pins set in the cell to wires [Abstract, pin accessibility; page 239, form a new library]; and 
employing one of the cells with a low difficulty of pin access with reference to the pseudo-cell information, in timing optimization performed by using a circuit design unit [page 237, the question is how large should it be; Abstract and page 237, standard cell library is viable when the number of access points per pin is not less than three; page 238, quantifying pin accessibility; page 239, evaluate to what degree routability is impacted; Fig. 9].
As per claims 2, 11, 20 wherein calculating cell cost by quantifying the degree of difficulty of pin access; calculating pseudo-cell area by weighting cell area of the cells according to the cell cost; and creating the pseudo-cell information including the pseudo-cell area [page 237, The study conducted… determining the area of a pin, i.e., the number of access points; how large should it be; page 238, number of pin access points important metric for quantifying pin accessibility, cost values of standard cell libraries].
As per claims 3, 12, wherein in the timing optimization, a violating cell that violates timing constraints is replaced with a cell candidate that is selected from a plurality of cell candidates and has a smallest pseudo-cell area among the plurality of cell candidates [page 238, delay minimization influences pin access costs; page 240, replace each cell].
As per claims 4, 13, wherein for each of the pins, pin accessible positions are selected as wiring routes that allow for the pin access; and using pin costs of the pins, the cell cost is calculated as the average of pin costs of the pins set in the cell, and the pin cost of each pin including a larger number of 
As per claims 5, 14, wherein when wiring routes of the pin access to different pins selected from the pins overlap with each other, the wiring route of the pin access to one of the different pins including a smaller number of the pin accessible positions in total is assigned as one of the pin accessible positions, and the wiring route of the pin access to the other pin including a larger number of the pin accessible positions in total is excluded from the pin accessible positions [page 238, cell with more access points is favored, yet a smaller metric is better, design with tighter timing constraints has smaller cost values, should be more routable].
As per claims 6, 15, wherein implementation design including the timing optimization is conducted by other than in the timing optimization, referring to cell information which is registered in a first cell library apparatus and does not reflect the degree of difficulty of pin access and in the timing optimization, referring to the pseudo-cell information registered in a second cell library apparatus [page 238, how delay minimization influences pin access cost; page 239, given a standard cell library, form a new library].
As per claims 7, 16, wherein the implementation design further includes logic synthesis, cell placement, clock tree synthesis, detailed wiring, and semiconductor mask data creation, the timing optimization is performed after the cell placement, after the clock tree synthesis, and after the detailed wiring, and the logic synthesis, cell placement, clock tree synthesis, detailed wiring, and semiconductor mask data creation is performed using the cell information that does not reflect the degree of difficulty of pin access [Fig. 9, although mask data creation is not explicitly listed, a broadest reasonable interpretation includes such for implementation, especially considering the indefinite claim language].


Allowable Subject Matter
Claims 7, 8, 9, 16, 17, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Su et al. disclose a model to estimate pin accessibility, synthesis, a library that does not consider pin accessibility, replace cells. Seo et al. disclose pin accessibility measure, inaccessibility of pins in a cell, a library of original cells, candidate cells, overlap. Taghavi et al. disclose a routing difficulty score.
The following is a statement of reasons for the indication of allowable subject matter:  claims 7 and 16 are rejected above due to the indefiniteness of the claim language and the similarity to Fang et al. considering a broadest reasonable interpretation. However, it may be that the claims’ intent is to cover the inventive concept at least at as depicted in figures 1 and 15 including the corresponding description in the specification. Claims 8, 9, 17, 18 appear to have similar intentions. Regarding claims 9 and 18, while it is not clear that subject matter describing modifying is accurate, particularly to original information, it may appear that these claims are also attempting to describe the inventive concept. Thus, given the prior art applied and of record, the claims would be allowable provided the subject matter is clarified by amending to overcome the indefiniteness and to include all limitations of base and intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851